Exhibit 10.1
Execution Version
O’CHARLEY’S INC.
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
(the “Agreement”)
O’CHARLEY’S INC.
(the “Company”)
and
R. Jeffrey Williams
(“Executive”)
August 10, 2011
(“Effective Date”)
BACKGROUND
     A. Executive is currently employed as the Company’s Interim Chief Financial
Officer and Treasurer, in addition to Executive’s position as Principal
Accounting Officer, Corporate Controller and Assistant Secretary.
     B. Executive and the Company are currently parties to that certain:
(i) Executive Employment Agreement dated as of December 13, 2007 (as amended,
the “Employment Agreement”); and (ii) Tuition Reimbursement Agreement dated as
of August 1, 2009 (the “Tuition Agreement”).
     C. On the date hereof, the Company’s Board of Directors has appointed
Executive to be the Company’s Chief Financial Officer, Treasurer and Assistant
Secretary, and in connection therewith, the Company desires to amend and restate
the Employment Agreement as more fully provided herein.
     NOW, THEREFORE, in consideration of the promises contained herein, and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Executive agree as follows:
ARTICLE I.
EMPLOYMENT, DUTIES AND TERM
     1.1 Employment. Upon the terms and conditions set forth in this Agreement,
the Company hereby employs Executive as Chief Financial Officer, Treasurer and
Assistant Secretary. Additionally, Executive agrees to continue to function in
the capacity of Principal Accounting Officer and Corporate Controller until
Executive’s successor is duly named and appointed or Executive is relieved of
such responsibilities by the Company’s Chief Executive Officer. The position is
based in Nashville, Tennessee; and accordingly, the Executive shall maintain
Executive’s domicile in the greater metropolitan Nashville, Tennessee area for
the duration of the Term (with the determination of “domicile” to be made by the
Company in the reasonable exercise of its discretion, considering all relevant
and appropriate factors and circumstances).
     1.2 Duties. Executive shall devote Executive’s full-time and best efforts
to the Company and to fulfilling the duties of Executive’s position, which shall
include such duties as may from time to time be assigned to Executive by the
Company. The Executive may devote reasonable time and attention to civic,
charitable, business and social organizations so long as such activities do not
interfere with the performance of Executive’s obligations and responsibilities
under this Agreement and provided that

 



--------------------------------------------------------------------------------



 



Executive shall obtain the prior written approval of the Company’s Chief
Executive Officer prior to joining the Board of Directors or other governing
body of any such entity, including any civic, charitable, business or social
organization. Executive shall comply with the Company’s policies and procedures
to the extent they are not inconsistent with this Agreement, and in the case of
such inconsistency, the provisions of this Agreement shall prevail. The
Executive agrees to serve as requested without any additional compensation as an
officer and/or director of the board of directors of any subsidiary of the
Company as requested. If the Executive’s employment terminates for any reason,
the Executive shall resign as an officer of the Company and as an officer and
director of all of its subsidiaries, such resignation to be effective no later
than the date of termination of Executive’s employment hereunder.
     1.3 Term. Subject to the provisions of Articles III, IV and V herein, this
Agreement and Executive’s employment shall continue until September 30, 2014
(the “Initial Term”) and shall automatically renew for successive one year
periods (each, a “Renewal Term”) upon all terms, conditions and obligations set
forth herein unless either party shall provide written notice to the other not
less than ninety (90) days nor more than one hundred eighty (180) days prior to
the expiration of the Initial Term or any Renewal Term, as applicable (the
“Notice of Non-Renewal”). For purposes hereof, the Initial Term, together with
any Renewal Term, are hereinafter referred to as the “Term.”
ARTICLE II.
COMPENSATION AND EXPENSES
     2.1 Base Salary. For services rendered under this Agreement during the
Term, the Company shall pay Executive a base salary at the rate of $300,000 per
annum commencing on the Effective Date, pro-rated for the balance of the 2011
fiscal year, and to also remain fixed for the Company’s 2012 fiscal year.
Executive’s base salary shall be reviewed annually by the Compensation and Human
Resources Committee of the Board (the “Committee”), with the first such review
effective for the Company’s 2013 fiscal year, and may be increased in the sole
discretion of the Committee (such base salary, as it may be increased from time
to time during the Term, is hereinafter referred to as the “Base Salary”).
     2.2 Bonus and Incentive. The Executive shall be eligible to participate in
such bonus and incentive plans during the Term as the Committee, in the sole
exercise of its discretion, may determine appropriate. For the balance of the
Company’s 2011 fiscal year, Executive’s bonus plan shall remain fixed at the
current percentage of Base Salary for those levels of Company performance/bonus
previously established by the Committee (which percentages shall be calculated
based on Base Salary referenced in Section 2.1 herein), and commencing with the
Company’s 2012 fiscal year, Executive’s bonus plan shall be increased to 60% of
Base Salary at the “Target” level of performance, with the calculation of
“Target” together with the performance and relevant parameters and metrics in
determining bonus eligibility, being on such terms as may from time to time be
determined by the Committee in the sole exercise of its discretion. All bonuses
(including bonuses for the 2011 fiscal year) shall be payable in accordance with
the Company’s then current policies and procedures, which shall include, without
limitation, that Executive be an employee in good standing on the date such
bonuses are paid (which date is currently within the first two weeks in February
following the fiscal year in which such bonuses were earned, but is subject to
change in the Committee’s sole discretion).
     2.3 Long-Term Incentive. On the date of this Agreement, Executive shall be
granted a restricted stock award (the “RSA”) pursuant to the Company’s 2008
Equity and Incentive Plan (the “Plan”) equal to 30,000 shares of the Company’s
common stock. The RSA shall “cliff” vest on the third (3rd) anniversary of the
Effective Date. The full terms and conditions with respect to the RSA shall be
as set forth herein, in the Plan, and in the award agreement evidencing the
grant thereunder. Without limiting the generality of the foregoing, it shall be
a condition precedent to the vesting of the RSA that Executive be employed with
the Company on the date the RSA is scheduled to vest.

2



--------------------------------------------------------------------------------



 



     2.4 Business Expenses. The Company shall, consistent with its policies in
effect from time to time, bear all ordinary and necessary business expenses
incurred by Executive in performing Executive’s duties as an employee of the
Company, provided, that Executive incurs and accounts promptly for such expenses
to the Company in accordance with the Company’s policies in place from time to
time during the Term. Executive shall submit all expense reimbursement requests
to the Chief Executive Officer for approval.
     2.5 Benefits. During the Term, the Company shall provide Executive with
those health, life, disability and other benefits provided generally to members
of senior management (subject to change or revision as applicable to other
senior executives generally).
     2.6 Additional Perquisites. During the Term, the Company shall also provide
Executive with a car allowance in the amount of $25,000 annually (and pro-rated
for the balance of the 2011 fiscal year).
ARTICLE III.
SEVERANCE PRIOR TO CHANGE IN CONTROL
     3.1 Severance. This Article III shall not apply to termination following a
Change in Control (as hereinafter defined), which is governed solely by
Article IV.
     3.2 Severance Payment.
          (a) It is understood and agreed that, except as provided in
Section 3.2(b) below, if Executive’s employment with the Company should be
terminated at any time prior to the expiration of the Term as a result of a
Termination Without Cause (defined below) or a Termination With Good Reason
(defined below), and if Executive is not then or thereafter in material breach
of this Agreement, and upon the execution and delivery to the Company by
Executive of an agreement, in a form presented by the Company and accepted by
Executive, which acceptance shall not be unreasonably withheld or delayed,
releasing all claims which Executive may have against the Company (other than
claims for indemnification pursuant to Section 6.7 hereunder, claims under this
Agreement, claims for vested benefits including deferred compensation and 401k
balances, claims under COBRA, and claims for any vested equity interests in the
Company) (the “Severance Agreement”), Executive shall receive (commencing with
the first pay period following the execution of the Severance Agreement), in
full and complete settlement of any claims for compensation which Executive may
have, and in lieu of any severance pay under any policy of the Company or
otherwise, the following:
          (i) continued weekly payments, in accordance with the Company’s
regular payroll practices, for a period of fifty-two (52) weeks equal to
one-fifty second (1/52nd) of Executive’s then current Base Salary (less all
applicable withholding and deductions); and
          (ii) any payments and benefits which Executive or Executive’s spouse,
dependents, beneficiaries or estate would have been entitled to receive pursuant
to any employee health benefit plan of the Company for a twelve (12)-month
period had Executive remained an employee during that period, with such benefits
provided to Executive at no less than the same coverage level and at no more of
a cost to Executive as in effect as of the date of Executive’s termination
subject to such reduction in coverage or increases in cost as shall become in
effect for senior executive employees of the Company generally (“Health Benefit
Continuation”), provided, however, that such continued payments and benefits
shall terminate on the date or dates Executive receives substantially similar
coverage and benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis).

3



--------------------------------------------------------------------------------



 



          (b) The provisions of Section 3.2(a) above notwithstanding, should the
Company provide the Executive with a Notice of Non-Renewal, and thereafter elect
to terminate Executive’s employment with the Company on or prior to the
expiration of the Term, Executive shall be entitled to the following benefits
and concessions upon the execution of a Severance Agreement if such termination
is a Termination Without Cause and if Executive is not then or thereafter in
material breach of this Agreement: (i) continued weekly payments of Base Salary
and the provision of health benefits from the date of termination through the
stated expiration date of the Agreement, as fully as if the Company had not
elected to terminate Executive; and (ii) commencing upon the stated expiration
of the Agreement, the following: (X) continued weekly payments, in accordance
with the Company’s regular payroll practices, for a period of twenty-six
(26) weeks, equal to one-fifty second (1/52) of Executive’s then current Base
Salary (less all applicable withholding and deductions), (Y) the Health Benefit
Continuation as set forth in Section 3.2(a)(ii) above but for a period of
twenty-six weeks; and (Z) a reduction in the non-compete restriction in
Section 5.2(b) from fifty-two (52) weeks to twenty-six (26 weeks). Additionally,
should the Company provide Executive with a Notice of Non-Renewal but not elect
to terminate Executive on or prior to the expiration of the Term, then upon any
subsequent termination of Executive by Company, where the same is deemed to be a
Termination Without Cause, Executive shall receive the greater of those benefits
referenced in this subsection (b)(ii)(X) and (Y) or those benefits provided by
any formal severance policy of the Company in effect at the time of such
termination; provided that, such benefits shall be conditioned upon the parties’
execution of a Severance Agreement.
          (c) As used in this Article III, “Termination Without Cause” means any
termination of Executive’s employment by the Company other than a Termination
With Cause (defined below).
          (d) As used in this Article III, “Termination With Cause” means
termination by the Company of Executive’s employment at any time after the
Company believes in good faith it has actual knowledge of the occurrence of any
of the following events on the part of Executive: indictment or conviction for
fraud, misappropriation or embezzlement (or any other felony or crime of moral
turpitude), gross neglect of duty, material breach of this Agreement, a material
act of dishonesty or disloyalty, the inability by Executive to discharge
Executive’s material duties due to alcohol or drug addiction, or gross
misconduct inimical to the best interests of the Company; provided, however,
that termination of employment solely due to unsatisfactory job performance
shall not be considered a Termination With Cause.
          (e) As used in this Article III, “Termination with Good Reason” means
Executive’s termination of employment at any time after Executive has actual
knowledge of the occurrence, without Executive’s written consent, of a material
reduction in Executive’s Base Salary or a material reduction in the health and
welfare insurance, retirement and other benefits available to Executive as of
the Effective Date, except for reductions in such benefits as shall become in
effect for senior executive employees of the Company generally; provided that
Executive shall have notified the Company of the existence of the condition
described above within ninety (90) days of Executive’s actual knowledge of the
initial existence of the condition, and the Company shall have failed to remedy
the condition within thirty (30) days of receiving such notice (and any such
election on the part of Executive to thereafter terminate employment for “Good
Reason” as contemplated under this subsection 3.2(e) must occur within ten
(10) days following the Company’s failure to remedy such condition, or
Executive’s rights thereafter to terminate on account of such condition shall be
waived). For the avoidance of doubt, subsequent occurrences of these events
shall start new time periods described in this paragraph.
          (f) In the event Executive’s employment pursuant to this Agreement
terminates for any reason other than a Termination Without Cause or a
Termination With Good Reason, Executive shall be entitled to receive, in full
and complete settlement of any claims for compensation which Executive may have,
and in lieu of any severance pay under any policy of the Company or otherwise,
Base Salary and benefits to be paid or provided by the Company through the date
of termination. The parties agree and acknowledge that the Company may from time
to time elect to amend or restate its senior executives’

4



--------------------------------------------------------------------------------



 



contracts at the expiration of any Initial Term or Renewal Term, and a decision
to extend the Executive’s term of employment but on terms and conditions which
do not vary in any manner which is materially adverse to the Executive from the
terms and conditions set forth in this Agreement shall not constitute an
election on the part of the Company (constructively or otherwise) not to extend
any Initial Term or Renewal Term hereunder. The amounts payable to Executive
under this Article III are not eligible earnings under any pension, savings,
deferred compensation, bonus, incentive, supplemental retirement benefit or
other benefit plan of the Company.
ARTICLE IV.
CHANGE IN CONTROL
     4.1 Change In Control. No compensation shall be payable under this
Article IV unless and until (a) there shall have been a Change in Control of the
Company during the Term and (b) Executive’s employment by the Company thereafter
shall have been terminated in accordance with Section 4.2. For purposes of this
Agreement, a Change in Control means the happening of any of the following:
          (a) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, other than the Company,
a wholly-owned subsidiary thereof, any employee benefit plan of the Company or
any of its Subsidiaries becomes the beneficial owner of the Company’s securities
having 50% or more of the combined voting power of the then outstanding
securities of the Company that may be cast for the election of directors of the
Company (other than as a result of an issuance of securities initiated by the
Company in the ordinary course of business); or
          (b) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction.
     4.2 Termination. If a Change in Control of the Company shall have occurred
during the Term, Executive shall be entitled to the compensation provided in
Section 4.3 upon the subsequent: (i) expiration of this Agreement (if the
expiration occurs within eighteen months of the Change of Control and the
Company, as opposed to Executive, elects not to extend the Term for a period at
least equal to eighteen months following a Change of Control), or
(ii) termination of Executive’s employment with the Company by Executive or by
the Company within eighteen months of the Change in Control of the Company
unless such termination is as a result of (I) Executive’s death;
(II) Termination by Reason of Disability (as defined in Section 4.2(a)); (III)
Termination by Reason of Retirement (as defined in Section 4.2(b);
(IV) Termination With Cause (as defined in Section 4.2(c)); or (V) termination
by the Executive other than a Termination for Good Reason (as defined in
Section 4.2(d)).
          (a) As used in this Article IV, “Termination by Reason of Disability”
means a termination of the Executive by the Company by reason of Executive’s
inability, as determined by the Board, to perform Exective’s regular duties and
responsibilities due to physical or mental illness which has lasted for six
months and, within 30 days after written notice of termination is thereafter
given by the Company, Executive shall not have returned to the full-time
performance of Executive’s duties.
          (b) As used in this Article IV, “Termination by Reason of Retirement”
means a termination by the Company or Executive of Executive’s employment based
on Executive’s having reached age 65 or such other age as shall have been fixed
in any arrangement established with Executive’s consent with respect to
Executive; and in all instances subject to applicable law.

5



--------------------------------------------------------------------------------



 



          (c) As used in this Article IV, “Termination With Cause” means the
termination by the Company of Executive’s employment at any time after the
Company believes in good faith it has actual knowledge of the occurrence of any
of the following events on the part of Executive: indictment or conviction for
fraud, misappropriation or embezzlement (or any other felony or crime of moral
turpitude), gross neglect of duty, material breach of this Agreement, a material
act of dishonesty or disloyalty, the inability by Executive to discharge
Executive’s material duties due to alcohol or drug addiction, or gross
misconduct inimical to the best interests of the Company; provided, however,
that termination of employment solely due to unsatisfactory job performance
shall not be considered a Termination With Cause.
          (d) As used in this Article IV, “Termination for Good Reason” means a
termination by the Executive upon the occurrence of (without Executive’s express
written consent): (i) the failure of a successor entity to assume the Company’s
obligations under this Agreement (as more fully provided in Section 6.8
hereunder), (ii) a material reduction in Executive’s Base Salary or a material
reduction in the health and welfare insurance, retirement and other benefits
available to Executive as of the Effective Date, except for reductions in such
benefits as shall become in effect for senior executive employees of the Company
generally, or (iii) the relocation of Executive’s principal office to a location
more than fifty (50) miles from Nashville, Tennessee; provided that Executive
shall have notified the Company of the existence of the condition(s) referenced
above within ninety (90) days of Executive’s actual knowledge of the initial
existence of such condition, and the Company shall have failed to remedy such
condition within thirty (30) days of receiving such notice (and any such
election on the part of Executive to thereafter terminate employment for “Good
Reason” as contemplated under this subsection 4.2(d) must occur within ten
(10) days following the Company’s failure to remedy such condition, or
Executive’s rights thereafter to terminate on account of such condition shall be
waived). For the avoidance of doubt, subsequent occurrences of these events
shall start new time periods described in this paragraph.
          (e) Notice of Termination. Any termination by the Company under this
Article IV shall be communicated by a Notice of Termination. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
indicates those specific termination provisions in this Agreement relied upon
and which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provisions
so indicated. For purposes of this Agreement, no such purported termination by
the Company shall be effective without such Notice of Termination.
          (f) Date of Termination. “Date of Termination” shall mean (a) if
Executive’s employment is terminated by the Company, the date on which a Notice
of Termination is given (or if the Agreement expires, the last day of the Term),
or (b) if Executive terminates Executive’s employment pursuant to
Section 4.2(d), the expiration of the thirty (30) day cure period without the
Company remedying the applicable condition described in Section 4.2(d) (provided
Executive has timely elected to terminate employment following such thirty
(30) day cure period having passed without appropriate remedy).
     4.3 Compensation Upon Termination of Employment / Expiration of Agreement.
     If the Company shall terminate Executive’s employment within eighteen
months following a Change in Control other than pursuant to Section 4.2(a),
4.2(b) or 4.2(c) or if Executive shall terminate Executive’s employment within
eighteen months following a Change in Control by reason of a Termination for
Good Reason (as defined in Section 4.2(d)), or if the Company permits the
Agreement to expire within eighteen months following a Change in Control, then
the Company shall:
     (i) pay to Executive as severance pay in a lump sum, in cash (minus
applicable withholdings and deductions), on the fifth day following the Date of
Termination, an amount equal to one hundred fifty percent (150%) of Executive’s
then current Base Salary; provided,

6



--------------------------------------------------------------------------------



 



however, that if the lump sum severance payment under this Section 4.3, either
alone or together with other payments which Executive has the right to receive
from the Company, would constitute a “parachute payment” (as defined in
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)), at
the written election of the Executive such lump sum severance payment shall be
reduced to the largest amount as shall result in no portion of the lump sum
severance payment under this Section 4.3 being subject to the excise tax imposed
by Section 4999 of the Code; and
     (ii) provide Executive with the Health Benefit Continuation Benefit for a
period of twelve (12) months following the Date of Termination; provided
however, that such continued benefits shall terminate on the date or dates
Executive receives substantially similar coverage and benefits, without waiting
period or pre-existing condition limitations, under the plans and programs of a
subsequent employer (such coverage and benefits to be determined on a
coverage-by-coverage or benefit-by-benefit basis).
ARTICLE V.
NONCOMPETITION, NONSOLICITATION AND CONFIDENTIALITY
     5.1 Noncompetition.
          (a) So long as Executive remains employed by the Company, Executive
shall not compete, directly or indirectly, with the Company. In accordance with
this restriction, but without limiting its terms, Executive shall not:
          (i) enter into or engage in any business which competes with the
business of the Company; or
          (ii) promote or assist, financially or otherwise, any person, firm,
association or corporation or any other entity engaged in any business which
competes with the business of the Company.
          (b) For a period of twelve (12) months following termination of
Executive’s employment with the Company for any reason (the “Non-compete
Period”), Executive shall not enter into or engage in any business that competes
with the Company’s business; provided however, upon the occurrence of the
condition noted in Section 3.2(b) hereunder, the Non-compete Period shall be
shortened to twenty-six (26) weeks following the termination of Executive’s
employment.
          (c) During the Non-compete Period, Executive shall not promote or
assist financially or otherwise, any person, firm, association, partnership,
corporation, or any other entity engaged in any business which competes with the
Company’s business.
          (d) For the purposes of this Section 5.1, Executive understands that
Executive shall be competing if Executive engages in any or all of the
activities set forth herein directly as an individual on Executive’s own
account, or indirectly as a partner, joint venturer, employee, agent,
consultant, officer and/or director of any firm, association, corporation, or
other entity, or as a stockholder of any corporation in which Executive owns,
directly or indirectly, individually or in the aggregate, more than one percent
(1%) of the outstanding stock; provided, however, that at such time as Executive
is no longer employed by the Company, Executive’s direct or indirect ownership
as a stockholder of less than five percent (5%) of the outstanding stock of any
publicly traded corporation shall not by itself constitute a violation of this
Section 5.1.

7



--------------------------------------------------------------------------------



 



          (e) For the purposes of this Section 5.1, the Company’s business is
defined as owning, operating and/or franchising restaurants in either the
service casual dining segment, steakhouse segment (with an average check in
excess of $25.00), high-end / polished casual segment of the restaurant
industry, or any other segment of the restaurant industry in which the Company
shall own, operate or franchise restaurants during the Term and as of the date
of termination of Executive’s employment with the Company. Executive understands
that the activities described in this Section 5.1, shall be prohibited only to
the extent that the company or concept competing / potentially competing with
the Company has a restaurant operating or under development (or contemplated for
development) within the parameters set forth above and within a 25 mile radius
of any Company restaurant in operation, franchised or actively under development
or contemplated for development by the Company at any relevant time of
determination. If it shall be judicially determined that Executive has violated
any of Executive’s obligations under this Section 5.1, then the period
applicable to the obligation which Executive shall have been determined to have
violated shall automatically be extended by a period of time equal in length to
the period during which said violation(s) occurred.
     5.2 Nonsolicitation. Executive agrees that, for a period of eighteen
(18) months following Executive’s termination of employment with the Company for
any reason, Executive shall not directly or indirectly at any time solicit or
induce or attempt to solicit or induce any employee(s) of the Company or any of
its parent, subsidiary or affiliate entities to terminate their employment with
the Company or such entity; provided such limitation shall only apply to those
employees of the Company who are at the level of director or above.
     5.3 Confidentiality.
          (a) During the Term and at any time thereafter, Executive shall not
disclose, furnish, disseminate, make available or, except in the ordinary course
of performing Executive’s duties on behalf of the Company, use any intellectual
property, trade secrets or confidential or proprietary business and technical
information of the Company, or its parent, subsidiaries or affiliated entities
without limitation as to when it was acquired by Executive or whether it was
compiled or obtained by, or furnished to Executive while Executive was employed
by the Company. Such intellectual property, trade secrets and confidential or
proprietary business and technical information are considered to include,
without limitation, development plans, financial statistics, research data, or
any other statistics and plans contained in monthly and annual review books,
profit plans, capital plans, critical issues plans, strategic plans, or
marketing, real estate, or store operations plans. Any such information created
by Executive during Executive’s tenure, whether alone or in collaboration with
other employees of the Company, shall constitute a “work made for hire”, shall
be owned solely and exclusively by the Company (and afforded the protection of
the confidentiality provisions herein), and the Executive hereby assigns any and
all right, title and interest in and to the same to the Company, and shall
execute any such assignments, certificates, instruments or documents which the
Company may reasonably request to document and effect the provisions of this
paragraph. Executive specifically acknowledges that all such information,
whether reduced to writing or maintained in Executive’s mind or memory and
whether compiled by the Company and/or Executive derives independent economic
value from not being readily known to or ascertainable by proper means by others
who can obtain economic value from its disclosure or use, that reasonable
efforts have been put forth by the Company to maintain the confidentiality of
such information, that such information is and shall remain the sole property of
the Company and that any retention and use of such information during or after
the termination of Executive’s relationship with the Company (except in the
course of Executive’s performance of Executive’s duties during the Term) shall
constitute a misappropriation of the Company’s trade secrets and related
intellectual property and confidential information; provided, however, that this
restriction shall not apply to information which is in the public domain or
otherwise made public by others through no fault of Executive.
          (b) The above restrictions on disclosure and use of confidential
information shall not prevent Executive from: (i) using or disclosing
information in the good faith performance of Executive’s

8



--------------------------------------------------------------------------------



 



duties on behalf of the Company; (ii) using or disclosing information to another
employee to whom disclosure is required to perform in good faith the duties of
either person on behalf of the Company; (iii) using or disclosing information to
another person or entity bound by a duty or an agreement of confidentiality as
part of the performance in good faith of Executive’s duties on behalf of the
Company or as authorized in writing by the Company; (iv) at any time after the
period of Executive’s employment using or disclosing information to the extent
such information is, through no fault or disclosure of Executive, generally
known to the public; (v) using or disclosing information which was not disclosed
to Executive by the Company or otherwise during the period of Executive’s
employment which is then disclosed to Executive after termination of Executive’s
employment with the Company by a third party who is under no duty or obligation
not to disclose such information; or (vi) disclosing information as required by
law. If Executive becomes legally compelled to disclose any of the confidential
information, Executive shall (i) provide the Company with reasonable prior
written notice of the need for such disclosure such that the Company may obtain
a protective order; (ii) if disclosure is required, furnish only that portion of
the confidential information which, in the written opinion of Executive’s
counsel delivered to the Company, is legally required; and (iii) exercise
reasonable efforts to obtain reliable assurances that confidential treatment
shall be accorded to the confidential information.
          (c) Executive expressly agrees and understands that the remedy at law
for any breach by Executive of this Article V will be inadequate and that the
damages flowing from such breach are not readily susceptible to being measured
in monetary terms. Accordingly, it is acknowledged that upon any violation of
any provision of this Article V, the Company will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach without the necessity of proof of actual damage. Nothing in this
Agreement shall be deemed to limit the Company’s remedies at law or in equity
for any further breach by Executive of any of the provisions of this Agreement
which may be pursued or availed of by the Company.
ARTICLE VI.
MISCELLANEOUS
     6.1 Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

     
If to the Company:
  O’Charley’s Inc.
 
  3038 Sidco Drive
 
  Nashville, Tennessee 37204
 
  Attention: Chief Executive Officer
 
   
If to Executive:
  R. Jeffrey Williams
 
  3112 Kottas Court
 
  Brentwood, Tennessee 37027

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     6.2 Modification / Integration. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in a writing signed by Executive and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to

9



--------------------------------------------------------------------------------



 



the subject matter hereof have been made by either party that are not set forth
expressly in this Agreement.
     6.3 Validity / Survival. The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. The provisions of Section 3.2(b), Section 4.3 and Article 5 shall
continue in full force and effect following the expiration or earlier
termination of this Agreement.
     6.4 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     6.5 Legal Fees and Expenses. In the event either party hereto shall
institute litigation against the other party hereto relating to the
interpretation or enforcement of this Agreement, the prevailing party in such
litigation (as determined following a final, nonappealable judgment by a court
of competent jurisdiction) shall be entitled to recover from the other party any
and all attorneys’ and related fees and expenses incurred by the prevailing
party in such litigation.
     6.6 No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights. Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another employer after the Term, or otherwise.
     6.7 Indemnification. It is understood and agreed that the Company will
indemnify Executive (including advancing expenses) to the fullest extent
permitted by Tennessee law and the Company’s Charter and Bylaws for any
judgments, amounts paid in settlement and reasonable expenses, including
reasonable attorneys’ fees, incurred by Executive in connection with the defense
of any lawsuit or other claim to which Executive is made a party by reason of
being an officer, director or employee of the Company or any of its
subsidiaries.
     6.8 Assignment; Successor to the Company. This Agreement is not assignable
by either party without the prior written consent of the other except that the
Company may assign it without such consent to any parent, subsidiary or
affiliated entity, and upon such entity’s assumption of the Company’s duties and
obligations hereunder, such entity shall succeed to each of the Company’s rights
hereunder. Upon such assignment and assumption, Executive agrees to and becomes
an employee of such entity, and all references to the Company in this Agreement
shall, as the context requires, be deemed to be to the entity to which such
assignment, assumption and employment relate. The Company will require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Any failure of the Company to obtain such agreement prior to the
effectiveness of any such succession or assignment shall be a material breach of
this Agreement and shall entitle the Executive to terminate the Executive’s
employment and such termination shall constitute a Termination for Good Reason
under Article IV. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assign to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Section 6.8 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. Notwithstanding anything to the contrary
herein, this Agreement, in the event of the death of Executive, shall inure to
the benefit of and be enforceable by Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees. If Executive should die while any amounts are still
payable to Executive hereunder, all such amounts, unless otherwise provided

10



--------------------------------------------------------------------------------



 



herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to Executive’s estate.
     6.9 Governing Law; Arbitration. This Agreement and any amendments thereto
shall become and shall be governed by, and construed in accordance with, the
internal, substantive laws of the State of Tennessee. Executive acknowledges
that any action for breach of this Agreement or of any term of this Agreement is
subject to that certain Arbitration Agreement in effect between Executive and
Company and executed prior to the date hereof (the “Arbitration Agreement”).
Executive reaffirms the enforceability of the Arbitration Agreement both with
respect to this Agreement and his employment with Company, and agrees not to
challenge the enforceability of the same.
     6.10 Section 409A Provisions. It is intended that (i) each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of Section 409A of the Code and (ii) that the payments satisfy, to
the greatest extent possible, the exemptions from the application of Code
Section 409A, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary in this Agreement, if
the Company determines (i) that on the date of Executive’s termination of
employment or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Code Section 409A(a)(1)(B) or any other taxes or
penalties imposed under Code Section 409A (“Section 409A Taxes”) if provided at
the time otherwise required under this Agreement, then (A) such payments shall
be delayed until the date that is six (6) months after the date of the
Executive’s termination of employment with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes (the “Payment Delay Period”). Any payments delayed pursuant
to this Section 6.10 shall be made in a lump sum on the first day of the seventh
month following the Executive’s termination of employment, or such earlier date
that, as determined by the Company, is sufficient to avoid the imposition of any
Section 409A Taxes.
     6.11 Entire Agreement. With the exception of the Tuition Agreement and the
Arbitration Agreement which shall not in any manner be affected, modified or
revised by the terms of this Agreement, this Agreement supersedes the provisions
of each and every other agreement or understanding, whether oral or written,
between the undersigned and the Company relating to the subject matter contained
herein (including without limitation, the Employment Agreement), and any such
agreement or understanding shall be of no further force and effect. The
provisions of this Agreement are severable and if any one or more provisions may
be determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions and any partially unenforceable provision, to the extent
enforceable in any jurisdiction, shall, nevertheless, be binding and
enforceable. The parties hereto agree that when fully executed, the foregoing
shall constitute a legally enforceable agreement between the parties, which also
shall inure the benefit of the Company’s successors and assigns and Executive’s
heirs and personal representatives.
     6.12 Review of Agreement by Executive. Executive represents that prior to
signing this Agreement, Executive has read, fully understands and voluntarily
agrees to the terms and conditions as stated above, that Executive was not
coerced to sign this agreement, that Executive was not under duress at the time
Executive signed this Agreement and that, prior to signing this Agreement,
Executive had adequate time to consider entering into this Agreement, including
without limitation, the opportunity to discuss the terms and conditions of this
Agreement, as well as its legal consequences, with an attorney of his choice
(and at Executive’s sole expense). This Agreement shall become effective as of
the date hereof.
[Signature Page Follows]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              O’CHARLEY’S INC.
 
       
 
  By:   /s/ David Head
 
            Name: David Head     Title: President and Chief Executive Officer
 
            EXECUTIVE
 
            /s/ R. Jeffrey Williams           Name: R. Jeffrey Williams

Signature Page to O’Charley’s Inc. Executive Employment Agreement

